Bland, Judge,
specially concurring:
I concur with the result reached solely on the ground relied upon by the trial court that Congress was told by the Tariff Commission when it was framing the act that figs, stuffed with nuts, came within the class of merchandise provided for as “figs * * * prepared or preserved.” If it were not for such legislative history, I would have considerable difficulty in concluding that a fig may be split and have inserted one or two almonds, a wholly different product, and the resulting product still remains figs, prepared or preserved. I think it is contrary to the decision in the “cheddar sandwich” case — Renkin & Yates Smith Corp. v. United States, 22 C. C. P. A. (Customs) 225, T. D. 47143 — and unless the nuts are to be regarded as inconsequential or as a mere flavoring, their presence cannot be ignored in determining whether or not the imported product is something more thanya prepared or preserved fig.
I think, were it not for the fact that Congress regarded them as prepared and preserved figs, when it acted upon the information which *354had been furnished it, that the imported merchandise would be more than prepared or preserved figs and would be a nonenumerated manufactured article. Let us suppose there were half a dozen nuts inserted between the small halves of the figs. Would it still be said that they were figs, prepared? Where will we draw the line?
Without considering the said legislative history, I would hestitate to regard the nuts as inconsequential. Under the holdings of this court and the Supreme Court of the United States, the legislative history cited by the trial court is pertinent and proper for consideration and affords the best possible basis for support of the judgment appealed from.